UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6214



ROBERT WATSON,

                                              Plaintiff - Appellant,

          versus


CLARENCE BENJAMIN, Captain,

                                              Defendant - Appellee,

          and


MICHAEL MOORE, Director, in his official and
individual capacity; GERALDINE P. MIRO, Warden
of Allendale Correctional Institution; DOCTOR
REGAN; DOCTOR DEVLIN; UNKNOWN DEFENDANTS,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Dennis W. Shedd, District Judge.
(CA-97-3180-4-19BF)


Submitted:   June 13, 2000                  Decided:   June 29, 2000


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert Watson, Appellant Pro Se.    Sandra Jane Senn, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert Watson appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.     We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Watson v. Benjamin, No. CA-97-3180-4-19BF (D.S.C. Jan. 12, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2